DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.


Claim Rejections - 35 USC § 102/103
The rejections of claims 1, 2, 5, 9, and 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishiki (US Pat. No. 5,035,779) are withdrawn in view of Applicant's amendment, filed September 28, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiki (US Pat. No. 5,035,779).
Regarding claims 1, 2, 9, and 10, Nishiki teaches a cathode comprising a conductive metal base coated with platinum group component (col. 3, ln. 19-30).  The metal base may have any shape, including plate, porous, and expanded mesh (i.e. a "three-dimensional mesh structure") shapes (col. 4,  ln. 9-11).  The platinum group component is loaded on to the base in a coverage amount of 0.5 to 20 g/m2 on a metal basis, may be a platinum group metal oxide, such as iridium oxide or ruthenium oxide, and may be in the form of solid colloidal particles having a size in the range of 0.1 to 50 µm (col. 4, ln. 20-24; col. 4, ln. 61-64; col. 5 ,ln. 1-3; col. 5, ln. 52-55).  Although Nishiki does not explicitly teach that all of the above substrate shapes, metal oxide particle types, particle size ranges, and particle loading ranges are applicable to a single product, which might be considered a difference to the current invention, it would have been obvious to one of ordinary skill in the art to combine all of these components/features because Nishiki explicitly teaches each as appropriate for his product.  As such, Nishiki renders obvious an oxide-dispersed porous metal framework including metal oxide particles carried in a porous metal framework meeting the limitations of claims 1, 2, 9, and 10. The instantly claimed metal oxide particle size and loading (i.e. amount of oxide particles carried per unit area) ranges are obvious in view of Nishiki's taught ranges.  See MPEP 2144.05.  
Although Nishiki does not explicitly disclose that his porous metal base or expanded mesh is "sheet shaped", which might be considered a difference from the current invention, as no criticality has been established, the claim requirement of the porous body having the external appearance of a sheet is a prima facie obvious selection of shape that does not define the claimed product over the prior art.  See MPEP 2144.04. Furthermore, it would have been obvious to configure the structure to be plate-shaped and an expanded porous mesh because Nishiki explicitly teaches both (discussed above) as appropriate for the metal framework in his product. 

Regarding claim 5, the teachings of Nishiki might be considered to differ from the current invention in that the oxide particles are not taught to be carried unevenly in the metal framework at a surface layer portion.  However, Nishiki does teach that solution-based techniques are used to apply a suspension of the metal oxide particles and teaches that the formed coating has an extremely rough surface (col. 4, ln. 51-col. 5, ln. 3; col. 11, ln. 19-30).  As such, it is more likely than not that the metal oxide particles are unevenly carried at a surface layer portion of the framework.  Further, as the rough surface texture is provided by the distribution of metal oxide particles, as Nishiki teaches no procedures for forming an "even" distribution of the metal oxide particles in a surface layer, and as no particular level of evenness or area/distance over which the coating is to be evaluated for evenness is claimed or specified, the particles are presumed to be carried at least somewhat unevenly at a surface layer portion over at least some area and to meet the claim limitation.  Furthermore, it would have been obvious to one of ordinary skill in the art to configure the coating such that the metal oxide particles are unevenly carried at a surface layer portion because Nishiki teaches to make a product with an extremely rough surface.  
Nishiki also teaches that it is preferable to apply an additional cerium-containing coating layer over the platinum group metal oxide-containing coating so that the metal oxide layer is not completely covered (col. 5, ln. 60-63).  Accordingly, it would have been obvious for one of ordinary skill in the art to coat the metal oxide-carrying porous metal body with a cerium-containing coating such that the metal oxide layer is not completely covered with the cerium coating because Nishiki teaches that doing so is preferable.  In such a product, the outermost surface, or "surface layer portion", has some areas where the metal oxide is exposed and some areas where it is not.  Therefore, the oxide particles are "carried in the framework unevenly at a surface layer portion".  

Claims 3, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiki, as applied above, and further in view of Okuno (WO 2015133296 A1), which is cited herein according to US PG Pub. No. 2017/0069918, which is an English language translation.  
Regarding claims 3, 4, and 7, the teachings of Nishiki differ from the current invention in that the porosity, aperture diameter, and mass-per-unit area of the product are not disclosed.  However, Nishiki's product is intended to be used as a cathode for electrolysis (Abstract).  Okuno further teaches using a porous metal body that preferably has a pore size (i.e. "aperture diameter") in the range of 100 to 5000 µm, a porosity of 30 % or more, and a metal content of 400 g/m2 or more (par. 124-126). Okuno teaches that his porous metal body is suitable for electrolysis and demonstrates good electrical conductivity, a good balance of water retention (or electrolytic solution) and generated gas removal, good efficiency, good electrical conductivity, high oxidation resistance, high heat resistance, minimal pressure losses, and a good electrical connection between the electrolyte and the substrate (par. 124-129).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize Okuno's porous metal body as the metal framework in Nishiki's product because of the numerous benefits it provides (discussed above) and in order to configure Nishiki's product to be suitable for use in water electrolysis.  It further would have been obvious to configure a sheet-shaped porous metal framework of Nishiki to include Okuno's taught pore/aperture size, porosity, and metal content ranges due to the benefits of each (i.e. good water retention/gas removal, good efficiency, minimized pressure losses, good electrical connection between the electrolyte and the substrate) taught by Okuno.  The instantly claimed porosity, aperture diameter, and mass per unit area ranges are obvious in view of Okuno and Nishiki.  See MPEP 2144.05. 

Regarding claim 9, the teachings of the cited prior art might be considered to differ from the current invention in that the thickness of the sheet-shaped oxide-dispersed metal porous body of the combined prior art product is not disclosed. However, Nishiki exemplifies a product with a thickness of about 1 mm and Okuno exemplifies a product having a thickness of 1.5 mm (Nishiki, col. 11, ln. 19-34; col. 10, ln. 55-57; Okuno, par. 101).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a sheet-shaped porous metal framework having a thickness of 1 or 1.5 mm in the combined prior art product because Nishiki and Okuno demonstrate that such thicknesses are appropriate.  Additionally, as no criticality has been established, the claimed thickness range is a prima facie obvious selection in size or dimension that does not distinguish the claimed product over the prior art.  See MPEP 2144.04. 

Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but are not persuasive or are moot in view of the current rejections. 
Applicant has argued that the amended claims are distinguished over Nishiki because Nishiki teaches that the upper limit of his metal oxide loading is preferably low and only exemplifies structures with metal oxide loadings of less than 15 g/m2.  However, the exemplified narrower range does not negate the fact that a broader metal oxide loading range is taught.  As discussed above, Nishiki teaches that the metal frame work may be loaded with 0.5 to 20 g/m2 of a platinum group metal oxide, which overlaps and renders obvious the claimed oxide particles carried per unit area range.  See MPEP 2144.05. 
Applicant's arguments with respect to the rejections made under 35 U.S.C. 102 are moot in view of the current rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784